IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,899-01


                        EX PARTE JOHN JEFFREY MALONE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 10-CR-15762-A IN THE 107TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded no contest to theft and, after a period of deferred adjudication, was

sentenced to ten years’ imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that the trial court lacked jurisdiction to adjudicate his guilt because it had

signed an order dismissing the charge on October 13, 2016 while he was on deferred adjudication

supervision. He also alleges that counsel was ineffective for allowing him to plead no contest and

accept a sentence on a case which had been dismissed years earlier. The record now reflects that

Applicant is correct.
                                                                                                   2

       Relief is granted. The judgment adjudicating guilt in cause number 10-CR-1562 in the 107th

District Court of Cameron County is vacated, and the cause is remanded to the trial court with

instructions to dismiss the case. Applicant is remanded to the custody of the Sheriff of Cameron

County. The trial court shall issue any necessary bench warrant within ten days from the date of this

Court’s mandate. The Court’s mandate will issue this day.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 3, 2021
Do not publish